





SOUTHWEST AIRLINES CO.
DEFERRED COMPENSATION PLAN FOR
SENIOR LEADERSHIP AND NON-EMPLOYEE MEMBERS OF THE SOUTHWEST AIRLINES CO. BOARD
OF DIRECTORS
(as amended and restated, effective as of January 1, 2018)





--------------------------------------------------------------------------------





SOUTHWEST AIRLINES CO.
DEFERRED COMPENSATION PLAN FOR
SENIOR LEADERSHIP AND NON-EMPLOYEE MEMBERS OF THE SOUTHWEST AIRLINES CO. BOARD
OF DIRECTORS
(as amended and restated, effective as of January 1, 2018)
Table of Contents
Page
ARTICLE I DEFINITIONS
1
ARTICLE II ELIGIBILITY
4
ARTICLE III CREDITS TO ACCOUNT
5
ARTICLE IV ENTITLEMENT TO BENEFITS
6
ARTICLE V PAYMENT OF BENEFITS
6
ARTICLE VI IN-SERVICE WITHDRAWALS AND LOANS
8
ARTICLE VII ADMINISTRATION OF THE PLAN
9
ARTICLE VIII CLAIMS REVIEW PROCEDURE
10
ARTICLE IX LIMITATION OF RIGHTS
11
ARTICLE X LIMITATION OF ASSIGNMENT AND PAYMENTS TO
LEGALLY INCOMPETENT DISTRIBUTEE
11
ARTICLE XI AMENDMENT TO OR TERMINATION OF THE PLAN
12
ARTICLE XII STATUS OF PARTICIPANT AS UNSECURED CREDITOR
13
ARTICLE XIII GENERAL AND MISCELLANEOUS
13






--------------------------------------------------------------------------------





SOUTHWEST AIRLINES CO.
DEFERRED COMPENSATION PLAN FOR
SENIOR LEADERSHIP AND NON-EMPLOYEE MEMBERS OF THE SOUTHWEST AIRLINES CO. BOARD
OF DIRECTORS
(as amended and restated, effective as of January 1, 2018)
PREAMBLE
WHEREAS, Southwest Airlines Co., a corporation formed under the laws of the
State of Texas, has previously adopted, effective as of March 1, 2016, the
Southwest Airlines Co. Deferred Compensation Plan for Senior Leadership and
Non-Employee Members of the Southwest Airlines Co. Board of Directors, a
deferred compensation plan for the exclusive benefit of (i) a select group of
highly compensated employees of the Company and (ii) non-employee members of the
Company’s Board of Directors (the “Non-Employee Directors”) to provide an
additional means by which said employees and Non-Employee Directors may defer
funds for their retirement; and
WHEREAS, Southwest Airlines Co. intends for such plan to comply with Section
409A of the Internal Revenue Code and the regulations promulgated thereunder, as
well as other related Department of Treasury and Internal Revenue Service
guidance (“Section 409A”); and
WHEREAS, Southwest Airlines Co. desires to amend and restate the such plan, in
its entirety, effective as of January 1, 2018 to (1) allow the Company to
establish a rabbi trust to assist in funding any plan obligations; and (2)
remove the requirements regarding minimum deferrals under the Southwest Airlines
Co. 401(k) Plan as a condition of participation under such plan; and
WHEREAS, Southwest Airlines Co. intends that any participant or beneficiary
under such plan shall have the status of an unsecured general creditor with
respect to such plan and any Trust Fund;
NOW, THEREFORE, the Southwest Airlines Co. Deferred Compensation Plan for Senior
Leadership and Non-Employee Members of the Southwest Airlines Co. Board of
Directors is hereby amended and restated in its entirety, effective as of
January 1, 2018, as follows:
ARTICLE 1
DEFINITIONS


1.1    “Account” shall mean the record maintained by the Committee or its
designee showing the monetary value of the individual interest in the Plan of
each Participant or Beneficiary. The term “Account” shall refer only to a
bookkeeping entry and shall not be construed to require the segregation of
assets on behalf of any Participant or Beneficiary.


1.2    “Affiliate” shall mean each entity that would be considered a single
employer with the Company under Section 414(b) or Section 414(c) of the Code,
except that the phrase “at least 50%” shall be substituted for the phrase “at
least 80%” as used therein.


1.3    “Aggregated Plan” shall mean all agreements, methods, programs and other
arrangements that are aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations.


1.4    “Annual Compensation” shall mean (i) with respect to a Participant who is
an employee of the Company, the total amounts paid by the Company to the
employee as remuneration for personal services





--------------------------------------------------------------------------------





rendered during each Plan Year, including any amounts not includable in the
gross income of the employee pursuant to Sections 125 or 402(e)(3) of the Code
or deferred by the employee under this Plan pursuant to Section 3.1 hereof, as
well as expense allowances (to the extent includable in the gross income of the
employee), but excluding expense reimbursements and nontaxable expense
allowances, prizes and awards, contributions made by the Company under any other
employee benefit plan or program it maintains, such as group insurance,
retirement, hospitalization or like benefits, and amounts realized or recognized
from qualified or nonqualified stock options or when restricted stock or
property held by the employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; and (ii) with respect to a
Participant who is a Non-Employee Director, the annual cash retainer fee(s)
received by the Non-Employee Director during each Plan Year for service on the
Board and its standing committees.


1.5    “Beneficiary” means the person or trust each Participant designates on a
beneficiary designation form authorized and provided by the Committee (subject
to the spousal consent requirements below) to receive the benefits payable under
the Plan upon or after the Participant’s death. The Participant may change the
Beneficiary so designated (subject to the spousal consent requirements set forth
below) at any time or from time to time during his or her life by signing and
filing a new beneficiary designation form with the Committee. The following
rules apply:


(a)Unless an employee Participant in the Plan elects otherwise under this
Section 1.5, the Participant’s Beneficiary under the Plan is the Participant’s
beneficiary under the ProfitSharing Plan (this sentence does not apply to
Non-Employee Directors who may not make an election under the ProfitSharing
Plan). If a Participant makes a Beneficiary designation for this Plan, then
payment of his or her benefits under the Plan will be payable in accordance with
the provisions of this Section 1.5, without regard to any beneficiary
designations under the ProfitSharing Plan.


(b)The Beneficiary for Participants who are a Non-Employee Directors is
automatically the Participant’s Spouse (if applicable). If a Participant is
married, he or she may designate a Beneficiary other than his or her Spouse if
(1) his or her Spouse consents to such designation in the manner the Committee
prescribes, the consent acknowledges the effect of such designation and the
designation is witnessed by a notary public; or (2) it is established to the
satisfaction of the Committee that there is sufficient reason why the consent
may not be obtained. Despite the foregoing, any designation by a Participant of
the Participant’s Spouse as Beneficiary will be void if the Participant and such
prior Spouse divorce, as long as the Committee receives notice in a form
acceptable to the Committee of such divorce before payment has been made in
accordance with the existing designation or designations on file with the
Committee. If a Beneficiary designation is void because of divorce, then the
amount that would have been distributed to the Participant’s former Spouse will
instead be distributed to the Participant’s alternate Beneficiary (if any), or,
if the Participant hasn’t designated an alternate Beneficiary, as required by
Section 1.5(c).


(c)If a Participant’s designation is legally ineffective for any reason, if a
Non-Employee Director fails to designate a Beneficiary, or if no Beneficiary
survives to the date payment is due, then any amount to which such Participant
or Beneficiary is entitled will be paid to his or her estate. For purposes of
this Plan, the production of a certified copy of the death certificate of any
Participant or other person is sufficient evidence of death, and the Committee
will be fully protected in relying on it. In the absence of such proof, the
Committee may rely upon whatever other evidence of death it considers necessary
or advisable.


1.6    “Board” shall mean the Board of Directors of the Company.







--------------------------------------------------------------------------------





1.7    “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.


1.8    “Committee” shall mean the committee designated by the Board to
administer the Plan; provided that day-to-day administration of the Plan may be
handled by an appropriate department of the Company or third-party
administrator.


1.9    “Company” shall have the meaning set forth in the Preamble to this Plan
and shall also include any successor(s) of the Company.


1.10    “Non-Employee Director” shall have the meaning set forth in the Preamble
to this Plan.


1.11    “401(k) Plan” shall mean the Southwest Airlines Co. 401(k) Plan, as
amended from time to time.


1.12    “Participant” shall mean a Non-Employee Director or any employee of the
Company who has been designated by the Committee as being eligible to
participate in the Plan, in each case to the extent the individual has made a
deferral election under the Plan, as provided in Section 3.1 hereof.


1.13    “Plan” shall mean the Southwest Airlines Co. Deferred Compensation Plan
for Senior Leaders and Non-Employee Members of the Southwest Airlines Co. Board
of Directors, as set forth in this document.


1.14    “Plan Year” shall mean the annual period beginning on January 1 and
ending on December 31, both dates inclusive of each year.


1.15    “ProfitSharing Plan” shall mean the Southwest Airlines Co. ProfitSharing
Plan, as amended from time to time.


1.16    “Separation from Service” shall mean (i) with respect to a Participant
who is an employee of the Company, a reasonably anticipated permanent reduction
in the level of bona fide services performed by the Participant for the Company
and all Affiliates to 20% or less of the average level of bona fide services
performed by the Participant for the Company and all Affiliates (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36) months (or the full period of service to the Company and all Affiliates if
less than thirty-six (36) months); and (ii) with respect to a Participant who is
a Non-Employee Director, such time as the Non-Employee Director shall have
ceased serving on the Board for any reason. The determination of whether a
Separation from Service has occurred with respect to any Participant shall be
made by the Committee in accordance with the provisions of Section 409A of the
Code.


1.17    “Specified Employee” shall mean a key employee, as defined in Section
416(i) of the Code, without regard to paragraph (5) thereof, of the Company, as
contemplated in Section 409A of the Code.


1.18    “Spouse” shall mean a person who qualifies as the Participant’s spouse
for purposes of federal tax law.


1.19    “Trust Agreement” shall mean any agreement, and its amendments, between
the Company and the Trustee to carry out the Plan’s provisions.


1.20    “Trustee” shall mean the designated trustee acting at any time under the
Trust Agreement.







--------------------------------------------------------------------------------





1.21    “Trust Fund” shall mean the cash and other properties held and
administered by the Trustee in accordance with the Trust Agreement.


1.22    “Valuation Date” shall mean each business day on which the financial
markets are open for trading activity, or such other dates as shall be
established by the Committee.


ARTICLE II
ELIGIBILITY


Participation in the Plan for any Plan Year shall be made available to (i)
Non-Employee Directors; and (ii) a select group of highly compensated employees
who are part of the Company’s Senior Management Committee (or successor or
similar group, as determined by the Committee in its sole discretion) and who
are not eligible to participate in the Southwest Airlines Co. 2005 Deferred
Compensation Plan for Pilots, as amended from time to time. The Committee shall,
in a timely manner, notify those eligible employees whom it has determined to be
eligible for participation in the Plan. Such eligible individuals and the
Company’s Non-Employee Directors may elect to participate hereunder in the
manner described in Section 3.1 below. The determination as to the eligibility
of any employee to initially participate in the Plan or to continue as a
Participant shall be in the sole and absolute discretion of the Committee, whose
decision in that regard shall be conclusive and binding for all purposes
hereunder. Participants may only begin participating in the Plan on the first
day of the Plan Year.
ARCTICLE III
CREDITS TO ACCOUNT


3.1    A Participant may irrevocably elect to defer a whole percentage of his
Annual Compensation otherwise payable for the Plan Year. This election must be
made in the manner the Committee prescribes, by December 31 before the Plan Year
to which it relates-or such earlier date as the Committee may establish and
communicate to eligible individuals-and may not exceed the maximum amount the
Committee establishes. A Participant’s deferral election under this Section 3.1
will be effective for all subsequent Plan Years for which such Participant is
eligible to make a deferral election, unless before the beginning of a Plan
Year, the Participant affirmatively changes such election in the manner
prescribed by the Committee. Any amounts withheld, under this Section 3.1, from
the Annual Compensation otherwise payable to a Participant will be credited to
the Account of such Participant as soon as practicable after the date when such
amounts would have otherwise been paid


3.2    As of each Valuation Date, the Committee shall credit to each
Participant’s Account the deemed income or losses attributable thereto, as
provided below, as well as any other credits to or charges against such Account,
including such Participant’s pro rata portion of Plan administrative expenses.
All payments from an Account between Valuation Dates shall be charged against
the Account as of the preceding Valuation Date. Each Participant’s Account shall
be credited with the amount of income, gains, and losses attributable thereto,
as if the amounts credited to such Account had been invested in an investment
fund or funds selected by the Committee. The Committee shall notify the
Participants of the investment fund or funds selected to establish the rate of
return hereunder. The Committee shall be authorized at any time and from time to
time to prospectively modify such investment fund or funds. In the event a
modification occurs, the Committee shall notify the Participants prior to the
effective date of such change. The Committee shall not be obligated to
substitute funds with similar investment criteria for existing funds, nor shall
it be obligated to continue the same type of investment fund or funds.









--------------------------------------------------------------------------------





ARCITLE IV
ENTITLEMENT TO BENEFITS


Except as otherwise provided herein, each Participant (or, in the case of death,
the Beneficiary of such Participant) shall be entitled to receive benefits
hereunder upon (i) such Participant’s Separation from Service, (ii) such
Participant’s death, or (iii) the occurrence of an unforeseeable emergency
(subject to the Committee’s approval of a request pursuant to Article VI below).
The time and form of the payment of benefits to a Participant in the event of
Separation from Service or death will be in accordance with the provisions of
Article V below. Any payment of benefits to a Participant upon the occurrence of
an unforeseeable emergency will be in accordance with the provisions of Article
VI below.
Each Participant or, in the case of the death of a Participant, the Beneficiary
of such Participant shall be entitled to the entire value of all amounts
credited to such Participant’s Account, as of the Valuation Date coincident with
the date of distribution hereunder.
ARTICLE V
PAYMENT OF BENEFITS


5.1    Time of Payment. A Participant may elect to receive or commence receiving
payment of his or her Account at one of the following times:
(a)    during the calendar year in which the Participant’s Separation from
Service occurs; or
(b)    during the calendar year following the calendar year in which the
Participant’s Separation from Service occurs.


Notwithstanding a Participant’s election, if a Participant has elected to
receive payment based on a Separation from Service and such Participant is a
Specified Employee at the time of his or her Separation from Service, such
Participant’s distribution will be delayed until the date that is six months
following his or her Separation from Service, to the extent required by Section
409A of the Code. In addition, despite a Participant’s election to the contrary,
in the event of a Participant’s death, payment will be made by December 31 of
the first calendar year after the calendar year of the Participant’s death.
5.2    Form of Payment. A Participant may elect to receive payment of his or her
Account in either a lump sum in cash or in substantially equal annual cash
installments over a period certain not exceeding five (5) years. In the event a
Participant who has elected to receive cash installments is subject to a
six-month delay in accordance with Section 5.1 above, such Participant’s first
payment will include all installment payments that would otherwise have become
due during the period of delay. If a Participant elects to receive installment
payments, the Committee shall continue to credit the unpaid balance of the
Participant’s Account with the deemed income and losses attributable thereto, in
accordance with the provisions of Section 3.2 above, as well as with any other
credits to or charges against the unpaid balance of such Account, during the
period for which installment payments are made. Notwithstanding a Participant’s
election, (i) in the event of the Participant’s death, payment will be made in a
lump sum in cash; and (ii) a Participant who has elected installment payments
will receive a lump sum distribution in cash when the value of the Participant’s
Account is $25,000 or less.


5.3    Timing of Elections as to Time and Form of Payment. A Participant must
elect the time and form of payment of his or her Account prior to the beginning
of the Plan Year with respect to which the Participant first makes his or her
initial deferral election under the Plan. Such election must be made in the





--------------------------------------------------------------------------------





manner prescribed by the Committee. Such election will be irrevocable and will
apply to the Participant’s entire Account balance.
5.4    Default Elections. If a new Participant in the Plan fails to elect a time
or form of payment in accordance with the requirements of Sections 5.1 through
5.3 above, the Participant (or, if applicable, the Participant’s Beneficiary)
will automatically receive his or her payment in a lump sum in cash during the
calendar year following the calendar year in which the Participant’s Separation
from Service occurs or, in the event of the Participant’s death, during the
calendar year of the Participant’s death or, if later, within the ninety (90)
day period following the Participant’s death.


5.5    Change in Time of Payments. Notwithstanding any provision of this
Article V to the contrary, the benefits payable hereunder may, to the extent
expressly provided in this Section 5.5, be paid prior to or later than the date
on which they would otherwise be paid to the Participant.


(a)    Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account is required to be included in income by
the Participant prior to receipt due to a failure of this Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A, the Committee may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of: (i) the portion of his or her Account required to
be included in income as a result of the failure of the Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A or (ii) the balance of
the Participant’s Account.


(b)    Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Company is required to withhold amounts to pay a Participant’s portion of the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) or 3121(v)(2) with respect to amounts that are or will be paid to the
Participant under the Plan before they otherwise would be paid, the Committee
may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of: (i) the amount in the Participant’s Account
or (ii) the aggregate of the FICA taxes imposed and the income tax withholding
related to such amount.


(c)    Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits as specified hereunder would violate Federal securities laws or
other applicable law, the Committee may delay the payment under this Article V
until the earliest date at which the Company reasonably anticipates that the
making of such payment would not cause such violation.


(d)    Delay for Insolvency or Compelling Business Reasons. In the event the
Company determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Company to continue as a
going concern, the Committee may delay the payment of benefits under this
Article V until the first calendar year in which the Company notifies the
Committee that the payment of benefits would not have such effect.


(e)    Administrative Delay in Payment. The payment of benefits hereunder shall
begin at the date specified in accordance with the provisions of the foregoing
paragraphs of this Article V; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant’s death, the Participant’s
Beneficiary), it is not administratively practicable for the Committee to
calculate the amount of benefits due to Participant as of the date on which
payment would otherwise





--------------------------------------------------------------------------------





be made, the payment may be delayed until the first calendar year in which
calculation of the amount is administratively practicable.


(f)    No Participant Election. Notwithstanding the foregoing provisions, if the
period during which payment of benefits hereunder will be made occurs, or will
occur, in two calendar years, the Participant shall not be permitted to elect
the calendar year in which the payment shall be made.


ARTICLE VI
IN-SERVICE WITHDRAWALS AND LOANS


6.1    In the event of an unforeseeable emergency, a Participant may make a
request to the Committee for a withdrawal from his or her Account. For purposes
of this Section, the term “unforeseeable emergency” shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s Spouse, or a dependent (as defined in Section
152(a) of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)
of the Code) of the Participant, loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, as in the case of a natural disaster), or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Any determination of the existence
of an unforeseeable emergency and the amount to be withdrawn on account thereof
shall be made by the Committee, in its sole and absolute discretion. However,
the amount to be withdrawn on account of an unforeseeable emergency may not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved: (i)
through reimbursement or compensation by insurance or otherwise; (ii) by
liquidation of the Participant’s assets, to the extent that liquidation of such
assets would not itself cause severe financial hardship; or (iii) by cessation
of deferrals under this Plan. In no event shall the need to send a Participant’s
child to college or the desire to purchase a home be deemed to constitute an
unforeseeable emergency. No member of the Committee shall vote or decide upon
any matter relating to the determination of the existence of such member’s own
financial hardship. A request for a withdrawal on account of an unforeseeable
emergency must be made in the manner prescribed by the Committee, and must be
expressed as a specific dollar amount. All hardship withdrawals shall be paid in
a lump sum in cash.


6.2    Withdrawals shall be charged pro rata to the investment option(s) in
which amounts credited to a Participant’s Account are deemed to be invested, as
applicable.


6.3    In no event may a Participant receive a loan of any portion of his
benefit hereunder.


ARTICLE VII
ADMINISTRATION OF THE PLAN


7.1    The Committee may establish a Trust Fund to hold Company assets to invest
and pay benefits in accordance with the Plan’s terms and those of the Trust
Agreement. Any benefits not paid from a Trust will be paid from the Company’s
general assets. Any Trust Fund will be subject to the claims of the Company’s
general creditors if the Company becomes Insolvent (as such term is defined in
the Trust Agreement).


7.2    The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Committee. The members of the Committee shall serve without bond or security for
the performance of their duties hereunder unless applicable law makes the
furnishing of such bond or security mandatory or unless required by the Company.
Any member of the





--------------------------------------------------------------------------------





Committee may resign by delivering a written resignation to the Company and to
the other members of the Committee.


7.3     The Committee shall perform any act that the Plan authorizes expressed
by a vote at a meeting or in a writing signed by a majority of its members
without a meeting. The Committee may, by a writing signed by a majority of its
members, appoint any member of the Committee to act on behalf of the Committee.
Any person who is a member of the Committee shall not vote or decide upon any
matter relating solely to such member or vote in any case in which the
individual right or claim of such member to any benefit under the Plan is
particularly involved. If, in any matter or case in which a person is so
disqualified to act, the remaining persons constituting the Committee cannot
resolve such matter or case, the Board will appoint a temporary substitute to
exercise all the powers of the disqualified person concerning the matter or case
in which such person is disqualified.


7.4    The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.


7.5    The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Non-Employee Directors,
Participants, and Beneficiaries, subject to the provisions of this Plan and
applicable law.


7.6    Any action to be taken hereunder by the Company shall be taken by
resolution adopted by the Board or by a committee thereof; provided, however,
that by resolution, the Board or a committee thereof may delegate to any officer
of the Company the authority to take any such actions hereunder, other than the
power to amend or terminate the Plan.


ARTICLE VIII
CLAIMS REVIEW PROCEDURE


8.1    In the event that a Participant or Beneficiary (the “Claimant”) is denied
a claim for benefits under this Plan, the Committee will, within a reasonable
period of time, but not later than ninety (90) days after its receipt of the
claim, provide the Claimant a written statement, which shall be delivered or
mailed to the Claimant by certified or registered mail to his or her last known
address, and which will contain the following:
(a)    the specific reason or reasons for the denial of benefits;
(b)    a specific reference to the pertinent provisions of the Plan upon which
the denial is based;
(c)    a description of any additional material or information that is necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and





--------------------------------------------------------------------------------





(d)    an explanation of the review procedures and the time limits applicable to
such procedures, as provided below, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.


In the event that the Committee determines that an extension is necessary due to
matters beyond the control of the Plan, the Committee will provide the Claimant
with the written statement described above not later than one hundred eighty
(180) days after receipt of the Claimant’s claim, but, in that event, the
Committee will furnish the Claimant, within ninety (90) days after its receipt
of the claim, written notification of the extension explaining the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision.
8.2    Within sixty (60) days after receipt of a notice of a denial of benefits
as provided above, if the Claimant disagrees with the denial of benefits, the
Claimant or his or her authorized representative may request, in writing, that
the Committee review the Claimant’s claim and may request to appear before the
Committee for the review. The Claimant will be given the opportunity to submit
written comments, documents, records, and other information relating to the
claim for benefits. The Claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, as provided in
Department of Labor regulations. In conducting its review, the Committee will
consider all comments, documents, records, and other information relating to the
claim submitted by the Claimant or his or her authorized representative, whether
or not such information was submitted or considered in the initial benefit
determination.


8.3    Within a reasonable period of time, but not later than sixty (60) days
after receipt by the Committee of a written application for review of the
Claimant’s claim, the Committee will notify the Claimant of its decision on
review by delivery or by certified or registered mail to the Claimant’s last
known address; provided, however, in the event that special circumstances
require an extension of time for processing such application, the Committee will
so notify the Claimant of its decision not later than one hundred twenty (120)
days after receipt of such application, but, in that event, the Committee will
furnish the Claimant, within sixty (60) days after its receipt of such
application, written notification of the extension explaining the special
circumstances requiring the extension and the date that it is anticipated that
its decision will be furnished. The decision of the Committee will be in writing
and will include the specific reasons for the decision presented in a manner
calculated to be understood by the Claimant and will contain reference to all
relevant Plan provisions on which the decision was based, as well as a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, and a statement of
the Claimant’s right to bring an action under Section 502(a) of the Employee
Retirement Income Security Act of 1974. The decision of the Committee will be
final and conclusive.


ARTICLE IX
LIMITATION OF RIGHTS


The establishment of this Plan shall not be construed as giving to any
Participant, Non-Employee Director, employee of the Company or any person
whomsoever, any legal, equitable or other rights against the Company, or its
officers, directors, agents or shareholders, or as giving to any Participant or
Beneficiary any equity or other interest in the assets or business of the
Company or shares of Company stock or as giving any employee the right to be
retained in the employment of the Company. All employees of the Company and
Participants shall be subject to discharge to the same extent they would have
been if this Plan had never been adopted. The rights of a Participant hereunder
shall be solely those of an unsecured general creditor of the Company.





--------------------------------------------------------------------------------





ARTICLE X
LIMITATION OF ASSIGNMENT AND PAYMENTS TO
LEGALLY INCOMPETENT DISTRIBUTEE


10.1    No benefits which shall be payable under the Plan to any person shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of the same
shall be void. No benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent required by law.


10.2     Whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or determined by
the Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.


ARTICLE XI
AMENDMENT TO OR TERMINATION OF THE PLAN


11.1    Amendment and Termination. The Company reserves the right at any time to
amend or terminate the Plan in whole or in part by resolution of the Board. No
amendment shall have the effect of retroactively changing or depriving
Participants or Beneficiaries of rights already accrued under the Plan.


11.2    Effect of Termination. If the Plan is terminated, all deferrals shall
thereupon cease, but deemed income or losses shall continue to be credited to
the Accounts in accordance with Section 3.2 hereof. Notwithstanding the
foregoing, to the extent provided by the Company, the Plan may be liquidated
following a termination under any of the following circumstances:


(a)    the termination and liquidation of the Plan within twelve (12) months of
a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.


(b)    the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within the thirty (30) days preceding or the twelve
(12) months following a change of control within the meaning of Section 409A of
the Code; provided that all Aggregated Plans are terminated and liquidated with
respect to each Participant that experienced such change of control, so that
under the terms of the termination and liquidation, all such Participants are
required to receive all amounts of deferred compensation under this Plan and any
other Aggregated Plans within twelve (12) months of the date the Company
irrevocably takes all necessary action to terminate and liquidate this Plan and
such other Aggregated Plans;







--------------------------------------------------------------------------------





(c)    the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health; (ii) the Company terminates and liquidates all
Aggregated Plans; (iii) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Company irrevocably takes all necessary
action to terminate and liquidate this Plan, other than payments that would be
payable under the terms of this Plan if the action to terminate and liquidate
this Plan had not occurred; (iv) all payments are made within twenty four (24)
months of the date on which the Company irrevocably takes all action necessary
to terminate and liquidate this Plan; and (v) the Company does not adopt a new
Aggregated Plan at any time within three (3) years following the date on which
the Company irrevocably takes all action necessary to terminate and liquidate
the Plan.


ARTICLE XII
STATUS OF PARTICIPANT AS UNSECURED CREDITOR


All benefits under the Plan are unsecured Company obligations and, except for
any assets that may be placed in a Trust Fund for this Plan, no assets will be
placed in trust or otherwise segregated from the Company’s general assets for
the Plan’s payment obligations. If any person acquires a right to receive
payments from the Plan, such right will be no greater than the right of any
unsecured general creditor of the Company.
ARTICLE XIII
GENERAL AND MISCELLANEOUS


13.1    Severability. In the event that any provision of this Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but shall be fully severable,
and this Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.


13.2    Construction. The Section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of this Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.


13.3    Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Texas unless superseded by federal law.


13.4    No Requirement to Fund. The Company is not required to set aside any
assets for payment of the benefits provided under this Plan. A Participant shall
have no security interest in any amounts credited hereunder on such
Participant’s behalf. It is the Company’s intention that this Plan be construed
as a plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation for a select group of highly compensated employees.


13.5    Indemnification. To the extent permitted by applicable law, the Company
shall indemnify and hold harmless the members of the Committee from and against
any and all liabilities, costs and expenses incurred by such persons as a result
of any act, or omission to act, in connection with the performance of such
person’s duties, responsibilities and obligations under the Plan, other than
such liabilities, costs and expenses as may result from the gross negligence,
willful misconduct, and/or criminal acts of such persons.







--------------------------------------------------------------------------------





13.6    Taxes. All amounts credited and payable hereunder shall be reduced by
any and all federal, state and local taxes imposed upon the Participant or a
Beneficiary that are required to be paid or withheld by the Company.


13.7    USERRA. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided to the extent necessary to comply with the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA).











